Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendments filed on 04/06/2018 are acknowledged and have been fully considered. Claims 1 and 19-35 are pending. Claim 1 has been amended. Claims 2-18 are cancelled. Claims 19-35 are newly added. This is the first Office Action on the merits of the claims.

Election/Restrictions
Applicants' election of Group I (claims 1 and 19-33) in the reply filed on 10/02/2020 is acknowledged.  Applicant has elected Group I without traverse.  In response to applicants' election, Group II (claims 34 and 35) is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
In the response of 10/02/2020, applicants elected the following species:
Further ingredient in Powder composition: Acidity Regulator
Hygroscopic Agent: Magnesium oxide
Low calorie sweetener: Xylitol
Probiotic Bacterium: Lactobacillus rhamnosus
In the response dated 10/02/2020, applicants have stated that claims 1, 19-27 and 30-33 read on the elected species.  These claims will be examined further on the 
Claims 1, 19-27 and 30-33 are now under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/06/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim to foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of the EP15188842.7 application was retrieved by the USPTO from a foreign IP office on 04/06/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 10/07/2015, the filing date of the foreign priority document. 

Claim Objections
Claim 25 is objected to because of the following informalities: the phrase “at least one low calorie sweetener in the form of a bulk sweetener” is convoluted. The low calorie sweeteners recited in claim 25 are all “bulk sweeteners” and they possess the inherent property of being a “bulk sweetener”. It is suggested to amend to “at least one 
Claim 32 is objected to because of the following informalities: the claim recites “0,25” in lines 5 and 7 and this is a typographical error. It is suggested to amend to “0.25” to obviate the objection. 
Claim 33 is objected to because of the following informalities: the claim recites “wherein the water activity in said composition is in the range of 5% to 10% water activity.” The term “water activity” at the end of the claim is redundant and is suggested to be deleted to obviate the objection.
Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (a)	
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Lactobacillus rhamnosus GG (ATCC 53103), Lactobacillus rhamnosus SP1 (DSM 21690), Lactobacillus rhamnosus CGMCC 1.3724, Lactobacillus reuteri (ATCC 55730), Lactobacillus reuteri (DSM 17938) and Lactobacillus johnsonii (NCC533; CNCM I-1225).  The specification discloses these bacterial strains at lines 22-26 on page 10, lines 7-10 on page 22 but does not disclose any information about the public availability of these strains.  Since the biological materials are essential to the claimed invention they must be obtainable by a reproducible method set forth in the specification or otherwise readily available to the public.  If the biological materials are not so obtainable or available, the requirements of 35 U.S.C. § 112 may be satisfied by a deposit of the biological materials.  
The specification does not disclose a repeatable process to obtain the biological materials and it is not apparent if the biological materials are readily available to the public.  There is no indication in the specification as to public availability of these claimed strains.  If the deposit is made under the Budapest Treaty, then an affidavit or declaration by applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature and registration number, stating that the deposit has been made under the terms of the Budapest Treaty and that all restrictions imposed by the depositor on the availability to the public of the deposited material will be irrevocably removed upon the granting of a patent, would satisfy the deposit requirement made herein.  
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 C.F.R. §§ 1.801-1.809, Applicant 
(a) during the pendency of this application, access to the invention will be afforded to the Commissioner upon request;
(b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
          (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the effective life of the patent, whichever is longer;
          (d) a test of the viability of the biological material at the time of deposit will be made (see 37 C.F.R. § 1.807); and
          (e) the deposit will be replaced if it should ever become inviable.
          Applicant’s attention is directed to M.P.E.P. §2400 in general, and specifically to §2411.05, as well as to 37 C.F.R. § 1.809(d), wherein it is set forth that “the specification shall contain the accession number for the deposit, the date of the deposit, the name and address of the depository, and a description of the deposited material sufficient to specifically identify it and to permit examination.”  The specification should be amended to include this information, however, Applicant is cautioned to avoid the entry of new matter into the specification by adding any other information.  

Claim Rejections - 35 USC § 112 (b)	
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 27 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 27 is indefinite because it recites the accession numbers of the bacterial strains in parentheses and it is not clear if bacteria with the recited accession numbers are required to be part of the claimed composition or not.  The claim is further indefinite because of the recitation Lactobacillus johnsonii (NCC533 and CNCM I-1225) in lines 7-8.  It is not clear if the two accession numbers NCC533 and CNCM I-1225 refer to the same bacterial strain or if they are two distinct bacterial strains.  It is suggested to amend the claim to remove the parentheses: Lactobacillus rhamnosus GG with accession number ATCC 53103, Lactobacillus rhamnosus SP1 with accession number DSM 21690, Lactobacillus rhamnosus with accession number CGMCC 1.3724, Lactobacillus reuteri with accession number ATCC 55730, Lactobacillus reuteri with accession number DSM 17938 and Lactobacillus johnsonii with accession numbers NCC533 and CNCM I-1225.
Regarding claim 32, the phrase "such as" in line 8 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). It is not clear if honeydew melon aroma is required to be included in the composition of claim 32 or not.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 19, 25-26 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS) as evidenced by Probiotics (Probiotics, Fact Sheet for Health Professionals, NIH Office of Dietary Supplements Webpage, 2021) and Bermeo (Adsorption Capacities of Hygroscopic Materials Based on NaCl-TiO2 and NaCl-SiO2 Core/Shell Particles, Journal of Nanotechnology, Volume 2020, Article ID 3683629, 2020).
Claim 1 recites that the acidity regulator and antioxidant are optional so the claims are interpreted that these ingredients are not required to be included in the composition.
Regarding claims 1, 19 and 25, Jintan teaches a nutritional probiotic powder comprising 2x109 CFU Bifidobacterium, 1x109 Lactobacteria (see page 1 Product Description), Erythritol, Silica and sour flavouring (see page 2 Ingredients and Nutrition). Since Jintan teaches the bacteria in CFU, it teaches the bacteria to be live (for evidence see Probiotics page 4 para. 2 which discloses probiotics are measured in colony forming units (CFU) which indicate the number of viable cells).  Erythritol is a low calorie sweetener (as recited in instant claim 25).  Silica is silicon dioxide (for evidence see Bermeo abstract line 3, which discloses the formula or silica as SiO2) and instant claim 19 recites silicon dioxide to be hygroscopic.  The instant specification discloses flavoring agents to be examples of aroma compounds (see line 16 on page 5).  It is noted that Jintan teaches its compositions also include an acidity regulator (see page 2 Ingredients and Nutrition)
Regarding claim 26, Jintan teaches the probiotic bacteria to be Lactobacillus and Lactococcus (see page 2 Ingredients Standard Form line 2).
Regarding claim 30, Jintan teaches the nutritional probiotic powder to comprise 2x109 CFU Bifidobacterium, 1x109 Lactobacterium (see page 2 Nutrition line 3).
Jintan anticipates claims 1, 19, 25-26 and 30.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-23, 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS) as applied to claims 1, 19, 25-26 and 30 above and further in view of Henriksen (US 2007/0269515; Pub. Nov. 22, 2007).
Regarding claims 20-23, 31, Jintan does not teach the probiotic powder to comprise magnesium oxide and at amounts recited in the claims.
Henriksen teaches probiotic compositions with other nutritionally active ingredients such as mineral magnesium oxide at 50mg in a total weight of 1100 mg (see [0098], [0111] which is 4.5% w/w). Henriksen teaches magnesium when included with the probiotic is well tolerated by the probiotic ([0017],[0035]). Henriksen teaches 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the probiotic composition of Jintan to include magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w as taught by Henriksen. One of ordinary skill in the art would be motivated to do so because Henriksen teaches magnesium in the form of magnesium oxide is a beneficial mineral and silicon dioxide is a desiccant and the artisan is combining prior art elements according to known methods.  The fact that magnesium oxide and silicon dioxide are hygroscopic agents is an inherent property of magnesium oxide and silicon dioxide.  Therefore, the composition of Jintan in view of Henriksen which comprises magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w meets the limitations of claims 20-23 and 31.
Regarding claim 33, Henriksen teaches the water activity of the composition is preferably below 0.18 and in the range of 0.18 to 0.02 (see [0042]).
The combined teachings of Jintan in view of Henriksen renders claims 20-23, 31 and 33 obvious.

Claims 24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS) as applied to claims 1, 19, 25-26 and 30 above and further in view of Collado (WO 2013/185941; Pub. Dec. 13, 2013).
Regarding claim 24, Jintan does not teach the powder composition wherein 35 to 95% of the particles have a particle size of not larger than 200 micrometer. 
Regarding claim 27, Jintan does not teach Lactobacillus rhamnosus GG (the elected species).
Collado teaches methods to produce powder products containing probiotic microorganisms wherein the powder product is a free-flowing powder with particles size between 30µm to 200µm (see Title, see page 10 lines 30-31, see claim 10). Collado teaches the probiotic can be selected from Lactobacillus rhamnosus GG (see Ex. 2 on page 11 – the elected species). Collado teaches the water activity is reduced to between 0.1 and 0.25 Aw (see page 10 lines 20-25). Collado teaches its methods are an improved methodology for the production of dried powder products containing probiotics (see page 2 lines 13-15) and that its methods do not subject the probiotic to high temperatures and log reduction of the live microorganisms is typically no more than 1 (see page 2 lines 18-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Jintan to include Lactobacillus rhamnosus GG in its composition as the Lactobacillus strain and produce the composition such that the particle size is between 30µm to 200µm as taught by Collado. One of ordinary skill in the art would be motivated to do so because Collado teaches its methods produce a free-flowing powder with reduced water activity and that its methods are an improved methodology for producing probiotic powders. One of ordinary skill in the art would be motivated to include Lactobacillus rhamnosus GG as the specific strain of Lactobacillus in the composition of Jintan because both Jintan and 
The combined teachings of Jintan and Collado renders claims 24 and 27 obvious.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Jintan (20+10 Microcapsules Probiotic Powder for Kids, Mar. 2012; Applicant IDS) in view of Henriksen (US 2007/0269515; Pub. Nov. 22, 2007), Collado (WO 2013/185941; Pub. Dec. 13, 2013), Porubcan (US 2012/0034200; Pub. Feb. 9, 2012) and Ebel (US 2009/0196921; Pub. Aug. 6, 2009; Applicant IDS).
Regarding claim 32, Jintan in view of Henriksen teaches a probiotic composition comprising Lactobacillus and Bifidobacteria, and comprises magnesium oxide at 4.5% w/w and silicon dioxide at 0.8% w/w as discussed above (reads on 4 to 7% w/w of magnesium oxide and 0.25 to 1% w/w of silicon dioxide). Jintan in view of Collado teaches the species of Lactobacillus to be Lactobacillus rhamnosus GG.
Henriksen further teaches the probiotic composition can include xylitol at 420 mg in a total weight of 1100mg (the elected species, see [0109]-[0111] – which is 38% w/w). Henriksen teaches the probiotic can be Bifidobacterium lactis (see [0055]) and Lactobacillus rhamnosus (see [0060]. Henriksen teaches the probiotic bacteria is included at 10mg in the total weight of 1100mg (see [0110]-[0111] – which is 0.9% w/w)
Jintan, Henriksen and Collado do not teach the composition to include the strain Bifidobacterium lactis BL-04, do not teach a mixture of erythritol and xylitol at 70 to 95% 
Ebel teaches compositions comprising probiotic bacteria selected from Lactobacillus rhamnosus and Bifidobacterium lactis (see abstract, [0035]). Ebel teaches the compositions can include one or more low calorie sweeteners selected from xylitol (the elected species), erythritol, sorbitol at amounts of 0.001% to 90% (see [0205]-[0208]). Ebel teaches buffering agents such as citric acid to regulate pH within an environment (see [0210]). Ebel teaches the amount of buffer can vary depending on the agent used and effect desired in the finished product and one of ordinary skill in the art can readily make such determinations (see [0211]). Ebel teaches natural ingredients such as honeydew melon extract can be included in the composition (see [0190]) at amounts of 0.01% to 10% (see [0188]).
Porubcan teaches probiotic compositions comprising L. rhamnosus (see [0032]) and Bifidobacterium lactis BL-04 (see [0034]).
It would have been obvious to one of ordinary skill in the art to further modify the probiotic compositions of Jintan in view of Henriksen to include strain Lactobacillus rhamnosus GG, as taught by Collado, and Bifidobacterium stain Bifidobacterium lactis BL-04, as taught by Porubcan. One of ordinary skill in the art would be motivated because Jintan, Porubcan and Collado teach probiotic powder compositions comprising Lactobacillus and Bifidobacteria and the recited strains are taught in the prior art to be included in probiotic compositions. The artisan is combining prior art elements according to known methods to yield predictable results.

The combination of Jintan, Henriksen, Collado, Ebel and Porubcan renders claim 32 obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657